Citation Nr: 1601555	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  11-22 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a mood disorder due to a generalized medical condition.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for hypertension, to include as secondary to a mood disorder due to a generalized medical condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 2003 to May 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim for service connection for hypertension; a May 2011 rating decision issued by the RO which granted the Veteran's claim for an increased evaluation for a mood disorder and assigned a 30 percent rating; and a January 2012 rating decision which denied entitlement to a TDIU.  In a rating decision issued in May 2014, a Decision Review Officer increased the Veteran's disability rating for a mood disorder to 50 percent effective January 26, 2010.  As such does not constitute a full grant of the benefit sought, and the Veteran has expressed dissatisfaction with the increased rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

Following the issuance of a supplemental statement of the case in April 2015, the Veteran's Social Security Administration records were associated with the record.  In August 2015, the Veteran's representative submitted a waiver of AOJ consideration of all evidence of record; therefore, the Board may properly consider such newly received evidence. 38 C.F.R. § 20.1304(c) (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals the documents therein are either duplicative of those contained in the VBMS or irrelevant to the claim on appeal.

The decision regarding the issue of entitlement to an increased rating for a mood disorder due to a general medical condition and entitlement to a TDIU is set forth below.  The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is being REMANDED to the AOJ.  VA will inform the Veteran if further action, on his part, is necessary. 
FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's mood disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, impairment of short and long-term memory, disturbances of motivation and mood, and some difficulty establishing effective work and social relationships, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  

2.  For the entire appeal period, the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for a mood disorder due to a general medical condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2015).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2010 letter, sent prior to the September 2010 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for hypertension.  A letter dated February 2011, sent prior to the rating decision issued in May 2011, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating for a mood disorder.  An August 2011 letter, sent prior to the January 2012 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for a TDIU.  Each of these letters advised the Veteran of his and VA's respective responsibilities in obtaining such evidence and information, as well as advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.
Relevant to the duty to assist, the Veteran's VA treatment records and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded VA examinations in August 2010, March 2011, August 2011, October 2012 and March 2015 in conjunction with his claim for an increased disability rating for a mood disorder.  These examinations also addressed the impact such disability has on his employability.  Neither the Veteran nor his representative has alleged that any such examination is inadequate for adjudication purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected mood disorder, as well as the impact such disability has on his employability, as they each include an interview with the Veteran, a review of the record, and a full mental status examination, addressing the relevant rating criteria.  In addition, the Veteran has not alleged that his mood disorder has increased in severity since the March 2015 VA examination.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in his case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Analysis

A. Mood Disorder 

In May 2014, the RO granted the Veteran's claim for an increased rating for a mood disorder due to a general medical condition (hereinafter, "mood disorder") and increased his disability rating to 50 percent effective January 6, 2010.  The Veteran contends that he is entitled to a rating in excess of 50 percent.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.

The Veteran's mood disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under the General Rating Formula For Mental Disorders, which includes mood disorders, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9434. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a). 

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  
Under DSM-IV, GAF scores ranging from 61 to 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

GAF scores ranging from 41 to 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  The probative value of the GAF scores will be considered in light of the other evidence of record.  

In a January 2009 VA treatment note, the Veteran reported that he was raised in foster care and was eventually adopted by a maternal aunt.  He indicated that he had since become estranged from his aunt and his family, and could not go to them for help because they "had their own issues" and would try to take advantage of him.  He reported a past history of physical abuse by his biological father and emotional abuse by his foster parents.  The Veteran indicated that he had lived for a while in his truck, until his friend's family gave him a room.  He was working at two jobs, but felt he was "underemployed." 

In a February 2009 VA treatment note, the Veteran reported that he did not maintain contact with his family.  He reported that the aunt who raised him stole his credit and living with her was "worse than foster care."  His biological mother "ran the streets" when he was growing up and was addicted to drugs.  His biological father was dead, the victim of a lynching.  The Veteran was uncertain if he and his siblings had the same father.  

In August 2010, the Veteran underwent a VA mental disorders examination.  At that time, he reported difficulty with sleep, which was remedied by medication.  He indicated that he experienced anger and irritability, as well as a depressed mood.  The Veteran reported anxiety and a decreased level of energy.  He had been working part-time at a video store, but the store had since closed.  He was staying with friends, although he occasionally slept in his truck.  The Veteran reported being honorably discharged from the military for being "unfit."  He was divorced and had no close friends, only "associates." 

On examination, the Veteran was found to be alert and oriented to person, place, day, date and time.  His thought process was linear and history adequate.  His affect was euthymic and speech spontaneous and fluent.  The Veteran presented with mild difficulty with attention.  His memory was intact.  Auditory and visual hallucinations were denied.  No overt symptoms of psychosis were reported.  The Veteran denied suicidal or homicidal ideation.  The examiner assigned a GAF score of 60.

In a February 2011 VA mental health treatment note, the Veteran was seen for purposes of medication management and supportive counseling.  At that time, the Veteran was found to be calm, cooperative and receptive to examination.  His affect was full-ranged, mood was euthymic, and thought processes were linear and goal-directed.  No hallucinations or delusions were noted.  The Veteran denied homicidal or suicidal ideation.  His insight, judgment, memory and concentration were intact and adequate.  The Veteran's sleep was noted to be fragmented and lasted between 4 and 6 hours per night.  His appetite and energy were adequate.  Some irritability and anger, as well as depressive and anxiety symptoms were present.  The Veteran endorsed nightmares and flashbacks at that time.  The VA examiner found the Veteran alert and oriented to time, place, person, and situation.  His grooming was noted to be appropriate.

In a February 2011 statement, the Veteran described feeling tired, anxious, and nervous.  He described being unable to sleep, not wanting to be bothered, and feeling unable to focus or "think straight."  He reported missing appointments and that he was losing hope in general.  The Veteran described his life as lonely and insufferable.

In March 2011, the Veteran underwent a VA Mental Disorders examination.  At that time, he reported taking an anti-depressant and a sleep medication.  The Veteran denied suicidal or homicidal ideation.  He reported having no close friends other than his family.  He reported no significant changes in energy, appetite or weight.  At the time, the Veteran was enrolled in college classes.  Some anxiety was reported, as well as some memory problems.  The Veteran reported mild problems with anger and irritability, but denied being physically violent.  The Veteran was able to drive, manage his finances, take care of hygiene, and perform basic cooking and cleaning.  At that time, he had a part-time job with the county, which he had held for three years.  The Veteran indicated that he sometimes called in sick, but overall was performing adequately.  

On examination, the Veteran was found to be generally alert and oriented to person, place, day, date and time.  His thought process was linear and his history adequate.  The Veteran's affect was mildly constricted.  His attention was intact, but his memory was mildly impaired.  The Veteran did not report any overt symptoms of psychosis.  The examiner concluded that the Veteran's overall level of impairment was mild due to mood disorder, with mild impairment in social and occupational functioning.  

In a June 2011 statement, the Veteran described how his depression had changed his life.  He indicated he was no longer the man he used to be, and was unable to do the things he used to.  The Veteran described losing interest in the things that used to make him happy.  He was no longer able to maintain a stable relationship.  He reported that he simply did not want to be bothered most of the time.  In total, he indicated, his life had been altered for the worst and his disabilities were overwhelming.

In August 2011, the Veteran underwent a VA Mental Disorders examination.  The examining psychologist diagnosed the Veteran with mood disorder due to general medical condition and alcohol abuse.  She indicated that she was able to differentiate between the symptoms of the Veteran's two diagnoses, in that his frequent alcohol use was attributable to his alcohol abuse diagnosis.  She assigned a GAF of 62 based solely on the Veteran's mood disorder. 

The examiner found social and occupational impairment was present, due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by medication.  The psychologist determined that the Veteran experienced mild impairment due to his mood disorder.  She noted he experienced a depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

In October 2012, the Veteran underwent a VA Mental Disorders examination.  At that time, the Veteran was diagnosed with mood disorder due to a general medical condition.  The examiner found the Veteran experienced occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The Veteran did not participate in counseling or group therapy, and endorsed a mild chronic depressed mood.  He described being irritable and easily annoyed, with sleep problems that were remedied by medication, although the medication produced residual effects that lasted through the following day.  The Veteran reported feeling lonely, and that he had a tendency to isolate himself in his apartment.  He claimed others thought he was making up his problems, and did not understand him.  The Veteran denied suicidal or homicidal ideation.  The examiner determined that the Veterans symptoms were in remission due to mental health medication management and that he was clinically stable.  The Veteran was found to be experiencing a depressed mood, anxiety, chronic sleep disturbances, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Although the Veteran indicated that he was unable to work because of his service-connected disabilities, the examiner found that his mood disorder did not render him unable to secure or maintain substantially gainful employment. 

In a July 2013 VA mental health treatment note, the Veteran was noted to be attending school in pursuit of an associate degree in business management and marketing.  He was taking psychotropic medication, which was effective and produced no side effects.  The Veteran reported feeling overwhelmed with school.  Some history of suicidal ideation was noted. 

On examination, the Veteran was well-groomed, with no behavioral abnormalities.  His speech was spontaneous, attitude cooperative, and mood anxious.  The Veteran's affect was normal.  He denied hallucinations and was found to be experiencing a linear, goal-directed thought process and normal thought content.  Present suicidal and homicidal ideation were absent.  The Veteran was oriented to person, place, time and situation.  Both his short- and long-term memory were intact.  The Veteran's concentration and attention were noted as good, as were his impulse control, insight, and judgment.  His ability for abstract thinking was intact.  The Veteran's sleep was noted to be restorative, and last between 6 and 8 hours per night.  His appetite was poor, and he reported a weight gain.  The Veteran attributed this to no longer working out as he once did.  His energy was rated as "fatigued." Irritability and anger were present, as were depressive and anxiety symptoms.  The Veteran denied nightmares or flashbacks.  He indicated some alcohol and marijuana use.  The clinician recommended therapy once the school semester ended.  She assigned a GAF score of 50.

In a May 2014 VA mental health treatment note, the Veteran was evaluated after presenting at a walk-in clinic.  At that time, he endorsed anxiety but denied psychosis.  No sleep disturbances were noted.  On examination, the Veteran was alert and oriented times four, neatly dressed and clean.  His speech was pressured, and cognition good.  His mood was noted to be anxious, and his thought process was goal-oriented.
In an August 2014 VA mental health treatment note, the Veteran reported feeling overwhelmed with school and indicated he had experienced trouble concentrating, so he had dropped out.  He also experienced some feelings of being overwhelmed due to the impending birth of his child.  The Veteran reported that he was unable to find work because of his service-connected conditions.  The Veteran also indicated he felt anxious and could not drive on the interstate, as he was constantly worried.  He reported recurrent depression and insomnia, as well as financial distress.  He also indicated not "liking people."  The Veteran described an inability to control his anger, and that he had nearly fought twice in the past hour, to include an altercation over a parking space. 

On examination, the Veteran was found to be neatly dressed and clean, with increased verbalization.  His mood and affect were noted to be depressed and irritable.  He was oriented to time, place, person and situation.  His concentration was poor.  Recent memory was fair and remote memory was good.  No suicidal or homicidal ideation was noted.  The clinician diagnosed the Veteran with major depression disorder.

In a September 2014 VA mental health medication management note, the Veteran reported that he was no longer taking psychotropic medication.  He indicated he was no longer in school, and that he had not worked in 3 years.  His sleep had been reduced to a total of 3 hours per night.  The Veteran reported feeling constantly irritated, with a dislike for being around other people.  During his examination, the Veteran became angry with the clinician and she noted difficulty in assessing him thereafter.

On examination, the Veteran was found to be well-groomed, with no abnormal behavior or psychomotor activity.  His speech was spontaneous, with a guarded attitude toward the examiner.  His mood was noted to be depressed and anxious, with a constricted affect.  The Veteran denied hallucinations, and his thought process was found to be linear and goal-oriented, with appropriate content.  Suicidal and homicidal ideation was absent.  He was oriented to person, place, time and situation.  Both short- and long-term memory were intact.  Concentration, attention, impulse control, insight and judgment were all assessed as good.  Irritability, anger, depressive symptoms and anxiety were all noted.  The Veteran denied nightmares, flashback and alcohol and drug use.

In an October 2014 VA mental health medication management note, the Veteran reported that he was no longer in school.  His prescribed psychotropic medications were noted as being partially effective, with no side effects.  It had been over a year since his last VA appointment.  In that time, the Veteran reported his mood had improved and he was resting better; however, he still reported feeling irritable. 

On examination, the Veteran was found to be well-groomed with no behavior or psychomotor abnormalities.  His speech was spontaneous and his attitude was guarded.  His mood was noted to be depressed and anxious, and his affect constricted.  The Veteran denied hallucinations, and his thought processes were found to be linear and goal-oriented, with appropriate content.  There was no suicidal or homicidal ideation noted, and the Veteran was oriented to person, place, time and situation.  Both short- and long-term memory were intact.  Concentration, attention, impulse control, insight and judgment were all noted to be good.  The Veteran's ability for abstract thinking was intact. 

The Veteran reported getting between 6 and 8 hours of sleep, and feeling fatigued. He endorsed irritability, anger, depressive symptoms and anxiety.  Nightmares and flashbacks were absent.

In a November 2014 VA mental health medication management note, the Veteran reported that he had not worked in 3 years, and that he did not like being around people.  His prescribed psychotropic medications were noted as partially effective.  

On examination, the Veteran's appearance was described as well-groomed.  Speech was spontaneous and attitude attentive.  The Veteran's mood was depressed and anxious, and affect constricted.  He denied hallucinations.  The Veteran's thought process was linear and goal-directed, with appropriate content.  There was no suicidal or homicidal ideation present.  The Veteran was oriented to person, place, time and situation.  Both short- and long-term memory were intact.  Concentration and attention were noted as good, as were impulse control, insight and judgment.  The Veteran's ability for abstract thinking was intact.  He reported sleeping between 4 and 6 hours and feeling fatigued.  Irritability and anger were present, as were depressive symptoms and anxiety.  Nightmares, flashbacks, and alcohol and drug use were all absent.

In January 2015, the Veteran applied for Social Security Administration (SSA) disability benefits.  In his application for benefits, the Veteran described being angry, anxious, forgetful and irritated often.  He described being unable to function around "a lot of people," and described sometimes sleeping all day.  Other times, he indicated, he was unable to sleep at all.  He reported a loss of appetite, as well.  The Veteran described forgetting what he was saying while in the middle of a sentence, and needing reminders to take his medication.  He indicated he became overwhelmed when faced with the responsibility of household chores.  He had no friends, and did not trust people.  The Veteran described an inability to handle stress or to get along with authority figures.  He indicated he left college because he was unable to focus as a result of his service-connected disability. 

In a February 2015 VA mental health note, the Veteran reported still being unemployed.  His psychotropic medication was noted as partially effective, with no side effects.  He denied any significant change in symptoms since his last visit.  He described an incident where his clothing allowance was denied and he "almost fought" with two people there.  

On examination, the Veteran was found to be well-groomed, with no behavioral abnormalities present.  His speech was spontaneous, and he was attentive in attitude.  His mood was depressed and anxious, with a constricted affect.  He denied hallucinations.  The Veteran's thought process was found to be linear and goal-oriented, and his thought content appropriate.  Suicidal and homicidal ideation were absent, and he was oriented to person, place, time, and situation.  Both his short term and long term memory were intact.  Concentration, attention, impulse control, insight and judgment were all found to be good, and the Veteran's ability for abstract thinking was intact.  The Veteran's sleep was non-restorative and lasted between 4 and 6 hours a night.  He indicated he was fatigued.  Irritability and anger were noted to be present, as were depressive and anxiety symptoms.  Nightmares, flashbacks, alcohol use and drug use were all noted to be absent.  

A March 2015 examination, undertaken as part of the Veteran's application for SSA benefits, indicated the Veteran had normal speech and mannerisms, with a "voluminous" speech quantity.  The examiner found that the Veteran did not appear to be depressed, despite his diagnosis, and indicated this was likely a result of medication or an incorrect diagnosis.  The Veteran was found to be talkative, interactive and living a full and active lifestyle, in that he was engaged to be married and had a newborn daughter.  

In March 2015, the Veteran underwent a VA Mental Disorders examination.  At that time, his diagnosis was major depressive disorder.  He was found to experience occupational and social impairment with reduced reliability and productivity.  At the time, he was living with his fiancée and young daughter.  He was not working, and indicated he could not keep a job because he did not like being around people.  Despite a report of episodic alcohol abuse in the past, no current substance abuse history was reported.  The Veteran indicated that he was not in touch with his family. 

The examiner found the Veteran was experiencing a depressed mood, anxiety, chronic sleep impairment, mild memory loss, a flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner observed that the Veteran was adequately dressed and groomed, with coherent and goal-directed speech.  His thought process was linear and devoid of delusional content.  The Veteran was alert and oriented to time, place, and person.  At the time, the examiner noted some functional impairment, in that the Veteran experienced difficulty with concentration and focus as well as decreased motivation and difficulty relating to others.  The symptoms, the examiner concluded, would impact the Veteran's ability to function in an occupational environment.

A disability determination report was issued by SSA in March 2015.  In the report, the examiner noted that, due to his mental condition, the Veteran may have difficulty sustaining concentration and pace on complex tasks and detailed instructions.  However, he would be able to attend to and perform simple tasks without supervision.  Although the Veteran may miss a day of work on occasion due to his disability, he would be able to attend work regularly.  The Veteran would be able to relate appropriately to supervisors and co-workers, but would be better suited for a job that did not require regular work with the general public.  The Veteran was found to be capable of making simple work-related decisions and occupational adjustments, adhere to basic standards for hygiene and behavior, protect himself from normal workplace safety hazards and use public transportation.

Having considered all the evidence of record and the applicable law, the Board finds that a rating in excess of 50 percent for the Veteran's mood disorder is not warranted.  

The Veteran's mood disorder is primarily characterized by the following signs or symptoms: chronic sleep impairment, depressed mood, irritability and some anger, mild difficulty with attention and concentration, anxiousness, mild memory loss and social isolation. 

The Veteran's mood disorder symptomatology does not more nearly approximate occupational and social impairment with deficiencies in most areas.  In this regard, there is no evidence of obsessional rituals which interfere with the Veteran's routine activities.  While the Veteran did report feeling anxious on a regular basis, there was no evidence that his anxiety, or any depressive symptoms, affected his ability function independently.  He has not been shown to experience near-continuous panic symptoms, or equivalent symptoms, that preclude his ability to function independently, appropriately or effectively.  Rather, the March 2015 SSA evaluation report shows the Veteran was found to be capable of making simple work-related decisions and occupational adjustments, adhere to basic standards for hygiene and behavior, protect himself from normal workplace safety hazards and use public transportation.  There also is no evidence of spatial disorientation as the Veteran was consistently fully-oriented during all VA and SSA evaluations.  

The evidence reflects the Veteran has some difficulty in establishing and maintaining relationships; however, there is no evidence of an outright inability to establish and maintain relationships.  

At the August 2010 VA examination, the Veteran indicated that he had friends, and those friends had occasionally allowed him to stay with them while he was not working.  He also reported that he had 'associates.'  At the March 2011 VA examination, he stated that he had no "close" friends.  In connection with his application for SSA benefits in January 2015, the Veteran reported he had "no friends."  VA treatment notes dated in January and February 2009 reflect that the Veteran reported that he did not maintain contact with his aunt and other family.  However, during a VA examination in March 2011, the Veteran reported having no close friends other than his family.  At the VA examination in March 2015, he reported that he was not in touch with his family.  

To the extent that the record reflects that the Veteran has difficulty with his family relations and/or is estranged from them, the Board notes that he has indicated such difficulty was because they "had their own issues" and would try to take advantage of him as well as prior emotional abuse by his foster parents.  (See January 2009 VA treatment note).  He also reported that the aunt who raised him stole his credit and living with her was "worse than foster care."  He stated that his biological mother "ran the streets" when he was growing up and was addicted to drugs.  (See February 2009 VA treatment note).  There is nothing in the record to suggest that the Veteran's service-connected disability has manifested with such symptoms such as to result in an inability to establish and maintain relationships with his family-particularly as the Veteran reported having no close friends other than his family at the March 2011 VA examination.

In addition, although he reported not liking to be around people, or trusting them, the Veteran's record shows that, at various times, he had some people he felt close to, some of whom helped him with housing when he was living in his truck.  The Veteran indicated having no close friends, but rather what he considered to be "associates."  In addition, the Veteran was divorced; however, this was due to his wife becoming pregnant by another man while the Veteran was deployed to Iraq, not because of the Veteran's service-connected psychiatric disability.  In addition, the March 2015 VA examination showed that the Veteran was capable of maintaining his relationship with the mother of his infant daughter, and was engaged to marry her.  Thus while the evidence reflects that the Veteran experiences some social isolation, the Board finds that the record indicates he has difficulty establishing and maintaining relationships-which meets the criteria for his current 50 percent disability rating-but not that he is wholly unable to do so, making an increase to a 70 percent rating based on such unwarranted.

In addition, at his examinations and VA appointments during the appeal period, the Veteran was regularly observed as clean and casually dressed, cooperative, and oriented times three.  His speech was noted as clear and his affect and thought processes were normal.  There was no indication of any hallucinations and delusions.  These objective findings indicate that the Veteran's mood disorder did not manifest with such severe symptoms that would warrant a higher rating.  His mood disorder symptoms do not appear to have caused deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as neglect of appearance or hygiene, abnormal speech, spatial disorientation or severely impaired thought processes.  

The Board notes that the Veteran did experience some symptoms indicative of a higher rating.  For example, in the August 2014 VA treatment note described above, the Veteran indicated nearly fighting with someone over a parking spot, which indicates he may have had some impairment of impulse control.  Additionally, in a February 2015 treatment note, the Veteran described an incident where he "almost fought" two people.  However, these two isolated instances of near-violence, alone, do not reflect a pattern of impaired impulse control over the duration of the appeal, such that a 70 percent rating is warranted.  

The treatment notes indicate that the Veteran has reported difficulty adapting to stressful circumstances, including at work and school due to symptoms of disturbed mood, mild impairment of memory and difficulty concentrating.  However, nearly all VA examiners that evaluated him have determined that his overall disability picture is most closely reflective of a mild level of occupational and social impairment.  The VA examiners in March 2011, August 2011, and October 2012 specifically opined that the Veteran's overall level of impairment due to his mood disorder was mild.  The March 2015 VA examiner opined that the Veteran experienced occupational and social impairment with reduced reliability and productivity due to his mood disorder, which is consistent with a 50 percent rating - as opposed to more severe disability (which would consistent with a 70 percent or possibly higher rating).  

While the Veteran reported past suicidal ideation during a VA evaluation in July 2013, one of the symptoms of the criteria for a 70 percent, the Board notes that he specifically denied having any such ideation at that examination.  Notably, the Veteran had previously denied experiencing any suicidal ideation at the February 2011, March 2011, and October 2012 VA examinations.  He also denied such ideation during subsequent VA outpatient evaluations in August 2014, September 2014, October 2014, November 2014, and February 2015.  Further, it is not the type of symptoms, in this case, suicidal ideation, that is determinative of whether the criteria for the next higher rating have been met.  It is the effect of the symptoms that is determinative.  Stated in other way, the mere presence of suicidal ideation does not equate to the criteria for a 70 percent rating, rather it is the effect or degree of impairment in occupational and social functioning that needs to be determined.

Considering the overall effect of one report of past suicidal ideation, and the other psychiatric symptoms on the Veteran's occupational and social impairment, the overall disability picture presented does not more nearly approximate or equate to occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood. 

The Board further finds that the assigned GAF scores capture the severity of the Veteran's overall disability picture.  The Veteran was assigned GAF scores of 60 in August 2010, 62 in September 2011, and 50 in July 2013.  A GAF score of 60 indicates moderate symptoms or moderate difficulty in social occupational, or school functioning.  A GAF score of 62 is indicative of some difficulty in social, occupational, or school functioning but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  The Veteran's GAF score of 50 reflects serious impairment in social, occupational, or school functioning, to include suicidal ideation.  The Board notes that, in July 2013, the Veteran reported experiencing some past suicidal ideation; his overall record shows this to be the only time he experienced such an event.  Thus, the Board finds the GAF score of 50 appears to be an outlier and is not consistent with the Veteran's overall disability picture.  The Board finds the assigned GAF scores of 60 and 62 are largely consistent with a 50 percent rating.  The Veteran's symptomatology described above is indicative of impairment in family relations, judgment, thinking and mood in line with such a score.  The Veteran's GAF scores probative to the extent they are consistent with the Veteran's overall disability picture, which supports a 50 percent disability evaluation.

The Veteran's disability picture does not more nearly approximate the criteria for a 100 percent rating for this period.  The Veteran's symptoms have not been manifested by such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; and disorientation to time or place.  No more than mild memory loss has been reported or observed on several objective examinations.  The Veteran was consistently noted to be clean and appropriately groomed, cooperative, and fully oriented.  The Veteran's thought processes have consistently been normal.  He consistently denied hallucinations and delusions and was noted not to be a homicidal risk.  

For the foregoing reasons, the preponderance of the evidence is against a rating higher than 50 percent at any time during period and therefore the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  The Board has considered whether staged ratings are appropriate for the Veteran's service-connected mood disorder; however, assigning staged ratings is not warranted in this case.  

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

Throughout the appeal, the Veteran's service-connected mood disorder has primarily manifested with symptoms of anxiety, irritability, depression, social detachment, and difficulty concentrating, and subjective mild memory loss.  These manifestations are contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.130, Diagnostic Codes 9201- 9940 (providing ratings on the basis of occupational and social impairment due to mental disorders).  The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  In other words, the schedular criteria for mental disorders contemplate a wide variety of psychiatric manifestations.  Review of the record does not reveal that the Veteran suffers from any symptoms of a mood disorder that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran.  

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet.App. 237, 247(2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  With respect to the second Thun element, there is no evidence of frequent hospitalization.  Although the mood disorder is shown to cause some interference with employment, the schedular criteria specifically allow for occupational impairment (even total occupational impairment) and therefore do not warrant the conclusion that the Veteran's disability picture is exceptional or unusual.  Total occupational impairment as a result of gross impairment of thought, suicidal ideation, homicidal ideation, and an inability to perform activities of daily living is not present in this case.  The cumulative record is void of any findings of interference with employment beyond that which is contemplated by the applicable schedular criteria.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

B. TDIU

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, or TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

For the entire appeal period, the Veteran has met the schedular threshold criteria for a TDIU as defined in 38 C.F.R. § 4.16(a).  Specifically, his service-connected disabilities, which include a mood disorder due to a generalized medical condition rated 50 percent, residuals of a right ankle fracture rated 20 percent, residuals of a left ankle fracture rated 20 percent, and pseudofolliculitis barbae rated 0 percent; result in a combined 70 percent rating.  38 C.F.R. § 4.25. 

The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board observes here that there is no evidence showing that the Veteran's service-connected pseudofolliculitis results in significant impairment, and the record does not show that the Veteran was unable to obtain and retain substantially gainful employment due to the combination of this disability and his other service-connected disabilities.  Rather, the Veteran has primarily claimed that he is unable to work due to his mental health and orthopedic disabilities.
As such, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to such service-connected disabilities.  

The record reflects that after service, the Veteran worked in a variety of occupations.  The Veteran reported in October 2012 that his last job had been as an after-school and summer camp counselor, a job he held for 6 years.  The job ended due to complications with the new administration of the program.  In addition, the Veteran's job location had been changed, which would have required more travel time to work and the Veteran was unable to afford the costs of the increased commute.  The Veteran's SSA application indicates that he worked as an electrician and landscaper from 2003 to 2007.  He had also worked at a video store.  In addition, the Veteran relayed to the SSA examiner that, in the past, he had worked in multiple fast-food restaurants, as well as in a call center and as a security guard.  He was a high school graduate. 

In January 2012, the examiner who performed the December 2011 VA examination, noted above, provided an addendum opinion that addressed the appropriateness of a TDIU, in light of the Veteran's service-connected disabilities.  The examiner noted that the Veteran's ankle x-rays showed moderate degenerative changes, secondary to previous injuries.  The examiner concluded that the Veteran would not be able to secure and maintain substantially gainful physical employment due to his ankles; however, he would have no problem securing and maintaining employment of a sedentary nature.  As rationale, the examiner indicated that the Veteran was a healthy young male, despite his severe ankle disabilities.

In an undated statement received by VA in February 2011, the Veteran described the effect of his service-connected disabilities on his life.  As regarding his employment, the Veteran indicated he had been unable to find a "job worth having," and once he got a job, he could not keep it.  He asserted that he was unemployable based on his mental and physical issues. 

In an additional undated statement, received by VA in June 2011, the Veteran indicated that he was unable to obtain or maintain gainful employment as a result of his ankle injuries and the resulting major depression.  He described experiencing homelessness and being in constant financial trouble.  The Veteran reporting having more than 15 jobs since leaving the military, and being able to only maintain "marginal" ones.  The constant pain in his ankles prevented him from sitting or standing in one position for long periods of time, he reported, which kept him from getting or keeping a job.  Due to the depression, caused by his ankle disability, the Veteran was no longer the same person and was unable to do the things he used to do.

An October 2012 VA mental health examination report shows that the VA determined that the service-connected mood disorder did not render him unable to secure or maintain substantially gainful employment.  

In a June 2013 VA treatment note, the Veteran indicated that the sharp, constant pain in his ankles and feet impacted his ability to work.  In an August 2014 VA mental health walk-in treatment note, the Veteran indicated his depression and other service connected conditions prevented him from becoming gainfully employed.

The record reflects that the Veteran applied for SSA disability in March 2015 due to his depression and ankle disabilities.  He indicated that he had not been able to work since January 2012.  In his SSA disability examination, the Veteran's ability to interact appropriately with the general public was found to be moderately limited, as was his ability to accept instructions and response appropriately to criticism from supervisors.  His ability to get along with coworkers or peers without distracting them or exhibiting behavioral extremes was moderately limited, as well.  The Veteran's ability to maintain socially appropriate behavior and adhere to basic standards of neatness and cleanliness were not significantly limited.  The SSA disability examiner concluded that the Veteran's psychiatric and functional limitations were not at a level of severity that would preclude his performance of simple tasks, in a work setting with minimal interaction with the general public.  The examiner found that the Veteran would be limited to unskilled work, but based on his age, education and residual functional capacity, the Veteran was not found to be disabled.

Regarding the Veteran's ability to work in relation to his bilateral ankle disability, an SSA examiner determined that while the Veteran was found to have some exertional limitations, he would be able to stand and/or walk, and sit, for about 6 hours in an 8 hour workday.  The examiner concluded that the Veteran's function is not limited by his ankles and based on the medical evidence in the file; he is expected to be able to perform work.

In a March 2015 VA mental health examination report, the Veteran stated that he was unable to keep a job because he did not like being around other people.  In addition, in contrast to earlier reports, the Veteran stated that he lost his after-school counseling job because of his irritability.  The examiner found that the Veteran experienced difficulty with concentration and focus as well as decreased motivation and difficulty related to others, all of which would impact his ability to function in an occupational environment. 
 
After a careful review of the entirety of the Veteran's claims file, the Board finds that the Veteran is not entitled to a TDIU.  

The objective and persuasive evidence against the claim include opinions from a VA examiner and SSA disability evaluator.  The VA examiner in October 2012 determined that the Veteran's mental health condition did not render him unable to secure or maintain substantially gainful employment.  The Board also notes that the Veteran applied for SSA disability and was found to be capable of obtaining and maintaining employment.  The SSA disability examiner determined that the Veteran's mental health and ankle disabilities would have no hindrance of any kind on the Veteran's performance of past activities.  The SSA examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board acknowledges the Veteran's contention that he is unable to work due to his service-connected disabilities.  However, the sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award TDIU, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  In this regard, the Board notes that the Veteran has been considered to have a 70 percent combined disability rating.  The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  As indicated above, despite some employment limitations imposed by the Veteran's service-connected disabilities, the weight of the probative evidence is against a finding that his service-connected disability solely would prevent him from employment when considering his abilities and experience.  

Furthermore, to the extent that the Veteran contends that his service-connected disabilities render him unemployable, the Board finds that his opinion is outweighed by the opinions provided by the VA examiner and the SSA disability examiner.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (a claimant is not competent to provide evidence as to more complex medical questions); Jones v. West, 12 Vet. App. 460, 465 (1999) (where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  In this regard, the competent medical evidence offering detailed specific findings pertinent to the criteria governing the award of a TDIU is the most probative evidence with regard to evaluating the impact of the Veteran's service-connected disabilities on his employability.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board places more weight upon the competent and objective medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and the impact of the service-connected disabilities on the Veteran's employability.     

The Board finds that the preponderance of the evidence does not support a finding that the Veteran is unemployable solely because of his service-connected disabilities.  In other words, the evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities.  For the foregoing reasons, the Board finds that the Veteran's service-connected disabilities do not preclude his ability to obtain or maintain substantially gainful employment.  As the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for a TDIU rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

A rating in excess of 50 percent for a mood disorder is denied.

TDIU is denied. 
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In his August 2015 appellate brief, the Veteran's representative raised a new theory of entitlement to service connection for hypertension.  The representative explained that there exists a link between anxiety disorders and hypertension, as well as joint disorders and hypertension.  In support of his theory, the representative submitted a medical journal article to support the link between anxiety disorders and hypertension.  The Board notes that the Veteran is currently service connected for a mood disorder and for residuals of fracture, left ankle, and residuals of fracture, right ankle.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

The Veteran has not yet been afforded a VA examination with regard to the newly-raised theory of secondary service connection for hypertension.  On remand, a medical opinion should be obtained to determine whether the Veteran's hypertension is directly related to his military service to include as secondary to or aggravated by his service-connected disorders.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Additionally, the Veteran has not been provided with VCAA notice pertaining to the secondary service connection aspect of his claim for service connection for hypertension.  Therefore, on remand, the Veteran should be provided with proper VCAA notice pertaining to the secondary aspect of such claim.

Also it appears that there may be outstanding VA treatment records not yet associated with the record.  A review of the claims file shows VA treatment records dated through April 2015.  Hence, the RO should obtain any outstanding VA treatment records since April 2015. 

Finally, while on remand, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare provider who has treated him for his hypertension.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for hypertension as secondary to a service-connected disability.

2.  Obtain all VA treatment records dated from April 2015 to the present. All reasonable attempts should be made to obtain any identified records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. 
§ 3.159(e).
3.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed hypertension since service.  After securing any necessary authorization from him, obtain all identified treatment records.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his hypertension.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.

Following a review of the claims file, the reviewing examiner is asked to confirm the Veteran's diagnosis of hypertension and to provide an opinion as to the following:

(A) Is it at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's hypertension was (a) was caused, or (b) aggravated (worsened beyond the natural progression) by his service-connected mood disorder?

(B) Is it at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's hypertension was (a) was caused, or (b) aggravated (worsened beyond the natural progression) by either his service-connected residuals of fracture, left ankle, or residuals of fracture, right ankle, or both? 

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation is found, the examiner is asked to determine a baseline level of severity of the hypertension prior to aggravation by the service-connected disability.

In addressing the questions, the examiner is asked to comment on the medical article provided by the Veteran's representative in tandem with his August 2015 appellate brief, which indicates a possible correlation between psychiatric conditions and hypertension.

A complete rationale must be provided for any opinion given.  If the examiner cannot provide opinion without resort to speculation, he or she is asked to explain why an opinion would be speculative.  Examples include: additional information would be needed to provide the necessary opinion (in which case, the examiner should identify the additional information needed) or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).




______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


